[Cite as State v. Finley, 2019-Ohio-3891.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                            No. 108062
                 v.                                :

JAMESENA FINLEY,                                   :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: September 26, 2019


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-09-524977-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Brian D. Kraft, Assistant Prosecuting
                 Attorney, for appellee.

                 Mark A. Stanton, Cuyahoga County Public Defender, and
                 Robert Blanshard McCaleb, Assistant Public Defender,
                 for appellant.


FRANK D. CELEBREZZE, JR., J.:

                Defendant-appellant, Jamesena Finley (“appellant”), brings the instant

appeal challenging her convictions for felonious assault and possessing criminal

tools. Specifically, appellant argues that her convictions were based on insufficient
evidence and were against the manifest weight of the evidence, and that she was

denied the effective assistance of counsel. After a thorough review of the record and

law, this court affirms.

                           I. Factual and Procedural History

              On June 12, 2009, appellant was indicted in a four-count indictment

for offenses in which appellant attacked another female, C.B., who was 15 years old

at the time. Appellant was charged with Count 1, felonious assault, in violation of

R.C. 2903.11(A)(1), a second-degree felony; Count 2, felonious assault, in violation

of R.C. 2903.11(A)(2), a second-degree felony; Count 3, kidnapping, in violation of

R.C. 2905.01(A)(2), a first-degree felony; and Count 4, possessing criminal tools, in

violation of R.C. 2923.24(A), a fifth-degree felony. Appellant pled not guilty to the

indictment. Appellant waived her right to a jury trial and elected to try the case to

the bench. A bench trial commenced on January 28, 2010, and concluded on

January 29.

              Appellant and C.B. did not like one another and had an ongoing feud

that stemmed from C.B. apparently maintaining a friendship with appellant’s child’s

father. On May 31, 2009, C.B., and Anisha Gibson, were driving in Cleveland in

Gibson’s car and approached the corner of Rudwick Road and Euclid Avenue. They

were about to make a left turn onto Euclid Avenue when Gibson’s car was

surrounded by three other vehicles. These three vehicles boxed in Gibson’s car from

the front, rear, and left side. Appellant got out of one of the cars, opened up the
passenger door to Gibson’s car, and pulled C.B. out of the car by her hair. After

appellant pulled C.B. from the car, appellant immediately punched C.B. in the face.

              C.B. and appellant then engaged in a mutual fight. At some point,

another female named Martika jumped on C.B. and a mutual fight ensued between

C.B. and Martika. All parties were separated.

              A minute after the parties were separated, C.B. went back to Gibson’s

car, and as she was getting into the car, C.B. was again attacked by appellant. C.B.

testified that after appellant swung at C.B.’s head and neck area in an “upward”

motion, “[l]ike up coming down.” (Tr. 37.) Gibson testified that appellant had a

“shiny silver object” in her hand as she swung at C.B. C.B. testified that appellant

swung at her, she felt her neck and ear lobe area bleeding. Gibson described the

shiny silver object as a blade or razor or box cutter. C.B. and Gibson each testified

that after appellant swung at C.B., appellant stated, “I got you leaking now,” in an

apparent reference to C.B. bleeding.

              Gibson and C.B. then drove off and went to C.B.’s grandmother’s house.

C.B.’s grandmother called 911, and emergency medical services and Cleveland police

arrived at the house.      C.B. was taken to Huron Hospital where she received

“butterfly”1 stitches for the wounds on her neck and ear lobe.

              On behalf of the state’s case, C.B., C.B.’s mother, Gibson, and three

Cleveland police officers testified. Appellant, appellant’s mother, and aunt testified



      1   Butterfly stitches are adhesive strips that are commonly used to close small
wounds.
in her defense. Appellant testified that she had nothing to do with the attack.

Appellant testified that as of May 31, 2009, she was four months pregnant and was

diagnosed as a high-risk pregnancy and was bedridden.

            The trial court took the matter under advisement and announced its

verdict on February 3, 2010. The trial court found appellant guilty on both counts

of felonious assault, and possession of criminal tools, and not guilty of kidnapping.

On March 5, 2010, the trial court sentenced appellant to two years community

control sanctions. The trial court terminated appellant from community control

sanctions on April 19, 2012.

            Thereafter, appellant sought leave to file a delayed appeal and filed a

notice of appeal on May 8, 2018. State v. Finley, 8th Dist. Cuyahoga No. 107169.

Appellant argued that her delayed appeal was proper because the trial court failed

to inform her of her appellate rights at sentencing in violation of Crim.R. 32(B)(1)

and (3). This court granted appellant’s delayed appeal on May 10, 2018. See motion

No. 517369. However, on November 27, 2018, this court dismissed appellant’s

appeal for lack of a final, appealable order due to the trial court’s imposition of a

blanket sentence — failing to impose a sentence on each individual count. See

motion No. 522994. The trial court issued a journal entry on December 19, 2018,

correcting its blanket sentence error and sentenced appellant to two years

community control sanctions on each felonious assault count and possessing

criminal tools, and ran them concurrently. The trial court further noted that
appellant had successfully completed the terms of her community control and

discharged her sentence.

              Appellant then filed the instant appeal on January 2, 2019. This court

granted appellant’s motion to transfer the brief from Finley, 8th Dist. Cuyahoga No.

107169. Appellant assigns three errors for our review.

      I.     There was insufficient evidence to permit the trier of fact to find
             beyond a reasonable doubt that [appellant] committed felonious
             assault or possessed criminal tools.

      II.    [Appellant’s] convictions were against the manifest weight of the
             evidence.

      III.   [Appellant’s] trial lawyer rendered constitutionally ineffective
             assistance of counsel at trial.

                                II. Law and Analysis

             As an initial matter, we note that appellant has completed her sentence

in the instant case. However, appellant’s appeal is not necessarily moot simply

because she has completed her sentence and has been discharged by the trial court.

As the Ohio Supreme Court has previously noted,

      Given the numerous adverse collateral consequences imposed upon
      convicted felons, it is clear to us that a person convicted of a felony has
      a substantial stake in the judgment of conviction which survives the
      satisfaction of the judgment imposed upon him or her. Therefore, an
      appeal challenging a felony conviction is not moot even if the entire
      sentence has been satisfied before the matter is heard on appeal. The
      collateral legal consequences associated with a felony conviction are
      severe and obvious. Thus, a convicted felon, who has completed his or
      her sentence during the pendency of an appeal from the felony
      conviction, need not present evidence that he or she will suffer some
      collateral legal disability or loss of civil rights in order to maintain the
      appeal.
State v. Golston, 71 Ohio St.3d 224, 227, 643 N.E.2d 109 (1994). As such, we will

address the merits of appellant’s appeal.

                                   A. Sufficiency

             In appellant’s first assignment of error, she argues that her convictions

were based upon insufficient evidence.

      The test for sufficiency requires a determination of whether the
      prosecution met its burden of production at trial. State v. Bowden, 8th
      Dist. Cuyahoga No. 92266, 2009-Ohio-3598, ¶ 12. An appellate court’s
      function when reviewing the sufficiency of the evidence to support a
      criminal conviction is to examine the evidence admitted at trial to
      determine whether such evidence, if believed, would convince the
      average mind of the defendant’s guilt beyond a reasonable doubt. State
      v. Murphy, 91 Ohio St.3d 516, 543, 747 N.E.2d 765 (2001). “‘The
      relevant inquiry is whether, after viewing the evidence in a light most
      favorable to the prosecution, any rational trier of fact could have found
      the essential elements of the crime proven beyond a reasonable doubt.’”
      State v. Walker, 150 Ohio St.3d 409, 2016-Ohio-8295, 82 N.E.3d 1124,
      ¶ 12, quoting State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991),
      paragraph two of the syllabus.

State v. Keller, 8th Dist. Cuyahoga No. 106196, 2018-Ohio-4107, ¶ 19.

             Appellant was convicted of felonious assault in Counts 1 and 2,

pursuant to R.C. 2903.11(A)(1) and (2). The elements of felonious assault are set

forth generally in R.C. 2903.11, which provides, in pertinent part: “(A) No person

shall knowingly do either of the following: (1) Cause serious physical harm to

another * * *; (2) Cause or attempt to cause physical harm to another * * * by means

of a deadly weapon or dangerous ordnance.”

             In support of appellant’s argument that her convictions for felonious

assault were not based on sufficient evidence, she argues that the state did not
present sufficient evidence that C.B. suffered “serious physical harm” as required in

Count 1. Appellant similarly argues that the state did not present sufficient evidence

that C.B. suffered harm by means of a “deadly weapon” as required in Count 2.

Therefore, we will constrain our review of appellant’s convictions to only these

elements of felonious assault.

                             1. Serious Physical Harm

              With regard to her “serious physical harm” argument, appellant

argues that C.B. did not receive stitches for the injury to her ear lobe and neck, and

did not demonstrate that either scar on her ear lobe and neck were permanent.

Further, appellant argues that there was no medical testimony presented at trial,

and C.B. did not seek medical attention on her own. For all these reasons, appellant

argues that her conviction for felonious assault, as to Count 1, was based on

insufficient evidence because the state failed to present evidence of “serious physical

harm.”

              As an initial matter, we note that C.B.’s actions following the assault

have no relevance to our sufficiency analysis. C.B. was 15 years old at the time of the

assault. C.B. instructed Gibson to drive her to her grandmother’s house following

the assault apparently because of the close proximity as to where the assault

occurred in relation to her grandmother’s house. Moreover, to the extent that

appellant argues that C.B. did not call 911 herself and she only sought medical

attention because her grandmother instructed her to, these facts have no relevance

to our sufficiency analysis regarding “serious physical harm.”
              Furthermore, to the extent that appellant argues that there was “no

medical testimony,” we disagree. The state offered C.B.’s medical records as an

exhibit and these records were available for the trial court to consider during its

deliberations.

                 In order to prove the element of “serious physical harm,” the state was

required to present evidence of any of the following:

      (a) Any mental illness or condition of such gravity as would normally
          require hospitalization or prolonged psychiatric treatment;

      (b) Any physical harm that carries a substantial risk of death;

      (c) Any physical harm that involves some permanent incapacity,
          whether partial or total, or that involves some temporary,
          substantial incapacity;

      (d) Any physical harm that involves some permanent disfigurement or
          that involves some temporary, serious disfigurement;

      (e) Any physical harm that involves acute pain of such duration as to
          result in substantial suffering or that involves any degree of
          prolonged or intractable pain.

R.C. 2901.01(A)(5). For an injury to constitute “serious physical harm,” it must fall

within at least one of these five categories.

                 This court has noted that “‘[t]he degree of harm that rises to the level

of ‘serious’ physical harm is not an exact science’” given that the definition uses

terms such as “substantial,” “temporary,” “acute” and “prolonged.” State v. Miller,

8th Dist. Cuyahoga No. 98574, 2013-Ohio-1651, ¶ 18, quoting State v. Irwin, 7th

Dist. Mahoning No. 06 MA 20, 2007-Ohio-4996, ¶ 37. “The extent or degree of a

victim’s injuries is ‘normally a matter of the weight rather than the sufficiency of the
evidence.’” (Emphasis added.) State v. Henry, 8th Dist. Cuyahoga No. 102634,

2016-Ohio-692, ¶ 41, quoting Irwin at ¶ 37.

               In considering whether the record supports the trial court’s finding

that C.B. sustained “serious physical harm,” we note that this court has “‘historically

applie[d] a liberal interpretation of “serious physical harm” to persons.’” Henry at

¶ 41, quoting State v. Davis, 8th Dist. Cuyahoga No. 81170, 2002-Ohio-7068, ¶ 20.

               In the instant case, C.B. and Gibson each testified that C.B. was

bleeding severely. C.B. stated “I looked down and my shirt and my jeans had blood-

like stains dripping and I still was bleeding.” (Tr. 39.) C.B. further testified that she

had a fear that she would die from the loss of blood. C.B. added that “there was so

of [sic] blood flowing, coming out much my neck, I didn’t know what to think. I was

scared. I’ve never been injured like that ever in life. And I was just scared of how

much blood I was really losing.” (Tr. 64.)

               Gibson also added that she saw “blood rushing down [C.B.’s] neck.”

(Tr. 120.) Gibson further added that she “didn’t really get a good look at [the cut]

until we made it to her grandmother[’s] house, but I know there was blood rushing

down her neck. And when we got to her grandmother[’s] house[,] there was a cut

like a big gash in her side like behind her ear about like an inch long.” (Tr. 120.)

               In addition, the trial court noted C.B.’s scar on her neck and earlobe

on the date of C.B.’s testimony in January 2010 approximately eight months after

the assault.
      [PROSECUTOR]: All right. Do you have any scarring today from
      either of those?

      [C.B.]: Yes, I do.

      [PROSECUTOR]: All right. And if you could show the [judge] where
      any of the scars are on your —

      THE COURT: I see on your neck. Is there some on your —

      [C.B.]: It’s right here.

      THE COURT: Okay. I see it.

(Tr. 43-44.) As such, the trial court noted that C.B. had scarring on her ear lobe and

neck on the date of her testimony at trial.

               In support of her argument that C.B.’s injuries did not amount to

“serious physical harm,” appellant directs this court’s attention to State v. Enovitch,

8th Dist. Cuyahoga No. 72827, 1998 Ohio App. LEXIS 3833 (Aug. 20, 1998). At

trial, the victim in Enovitch described his injuries as “a painful swollen ear and a cut

over his right eye which required eleven stitches. He stated that there was still a scar

over his right eye and that ‘the scar will not go away as far as I’ve been told.’” Id. at

5. Enovitch argued on appeal that the victim’s injuries did not constitute “serious

physical harm” because there was no competent evidence that the scar was

permanent.

              This court agreed and noted that other than the victim’s statement,

there was no evidence that the scar above the victim’s eye was permanent. This court

further noted:
         [t]here is no evidence as to who told him the scar would not go away or
         that the person was qualified to make such a determination. The
         hospital records described his injury as just over 1.5 centimeters in
         length and as a “burst-type injury, clean, shallow, not particularly
         jagged.” The hospital discharge instructions characterized the injury
         as “minor.” Based upon the evidence presented, we conclude that [the
         victim’s] injury did not constitute the serious physical harm required
         for a felonious assault conviction.

Id. at 6.

                In our review of the record, we find Enovitch factually distinguishable

from the instant case. First, we note that this court has previously factually

distinguished Enovitch in State v. Whittsette, 8th Dist. Cuyahoga No. 85478, 2005-

Ohio-4824. In Whittsette, the victim testified that Whittsette struck him in the head

with a gun while the victim and a group of people were standing in a night club

parking lot. The blow caused gashes on the victim’s head. A police officer working

security at the night club witnessed the attack and testified that the victim and

Whittsette wrestled on the ground over the gun and the victim’s blood was

everywhere. Id. at ¶ 20. The officer “immediately dove on the men and wrestled

Whittsette until the gun fell from his hands.” Id. at ¶ 4. However, the victim did not

seek medical treatment because he did not have medical insurance. Id. at ¶ 20.

Nevertheless, this court upheld Whittsette’s conviction for felonious assault even

though the victim did not seek medical attention. See also State v. Norman, 8th

Dist. Cuyahoga No. 85938, 2005-Ohio-6018 (also factually distinguishing Enovitch

due to the victim sustaining numerous facial and neck lacerations with a visible

scar).
             Appellant also argues that the butterfly stitches that C.B. received at

Huron Hospital do not amount to serious physical harm. To this end, appellant

argues that butterfly stitches are not the same as sutures, or more traditional

stitches, which would require actual incisions of thread to close up the wound.

              As a general matter, “[t]his court has consistently held that the need

for stitches constitutes serious physical harm for purposes of a felonious assault

conviction.” State v. Studgions, 8th Dist. Cuyahoga No. 94153, 2010-Ohio-5480,

¶ 10, citing State v. Churchwell, 8th Dist. Cuyahoga No. 88171, 2007-Ohio-1600,

¶ 28. This court has also “repeatedly held that the element of serious physical harm

is satisfied when the evidence shows that the victim sustained injuries requiring

medical treatment, including stitches.” State v. Williams, 8th Dist. Cuyahoga No.

98210, 2013-Ohio-573, ¶ 19.

              However, we note that this court has found sufficient evidence of

serious physical harm where the victim was struck in the head with a beer bottle and

received five butterfly stitches. State v. Day, 8th Dist. Cuyahoga No. 79095, 2001

Ohio App. LEXIS 5752, 8 (Dec. 20, 2001). Furthermore, this court has also found

serious physical harm where a victim did not receive stitches but sustained a bloody

cut and significant swelling to the face. (Emphasis added.) See State v. Payne, 8th

Dist. Cuyahoga No. 76539, 2000 Ohio App. LEXIS 3274, 9-10 (July 20, 2000).

              Thus, based on the facts of the instant case — the significant loss of

blood, C.B. sought medical treatment and received butterfly stitches, and the
permanent nature of the scar — we find that the state presented sufficient evidence

to establish that C.B. sustained a serious physical injury.

              As such, after reviewing the evidence in a light most favorable to the

prosecution, we find that the state proved the element of “serious physical harm”

beyond a reasonable doubt.

                                  2. Deadly Weapon

              With regard to appellant’s deadly weapon argument, she argues that

there is no evidence that C.B.’s injuries were caused by means of a deadly weapon.

See R.C. 2903.11(A)(2). Pursuant to R.C. 2923.11(A), a deadly weapon “means any

instrument, device, or thing capable of inflicting death, and designed or specially

adapted for use as a weapon, or possessed, carried, or used as a weapon.”

              Appellant argues that the state failed to present sufficient evidence

that the “shiny silver object” was a deadly weapon. To this end, appellant argues

that C.B. testified that she did not see the object in appellant’s hand. Appellant

contends that the only evidence demonstrating a deadly weapon was Gibson’s

testimony, which was vague, and failed to establish that a deadly weapon was used.

We do not agree.

              In our review of Gibson’s testimony, we note that she initially stated

that when appellant first approached Gibson’s vehicle prior to the mutual fight

between C.B. and appellant, appellant had an object in her hand. Gibson stated that

appellant “had something sharp in her fingers at first when she was at the door of
the car. She was like reaching in her pocket trying to, I guess, get a blade or

something like that.” (Tr. 119.) Gibson added that appellant and C.B. were

       just fighting and stuff, like they just kept on — you could tell that she
       was looking for a blade and stuff because when [appellant] first ran up
       the first time, [appellant] was looking for the blade or whatever, and
       then [appellant and C.B.] started fighting; I guess [appellant] couldn’t
       find it, and the one girl that was with her had hid it or something, but I
       don’t know what it was.

(Tr. 119.)

              Gibson also added that “I thought it was a ring for real until I noticed

[C.B.] got cut.” (Tr. 120.) However, Gibson further testified that the object that

appellant had in her hand “was like a little blade” “[b]ecause it was sharp like in

[appellant’s] hand like in between her fingers.” (Tr. 119.)

               We find this testimony sufficient to establish that a deadly weapon

caused C.B.’s injuries. Although Gibson’s testimony did not specifically articulate

that a blade or box cutter was in appellant’s hand, we find her description of the

“shiny silver object” sufficient to establish that it was a deadly weapon. A reasonable

inference can be drawn from the fact that C.B. was severely bleeding as a result of

appellant’s upward swing, and that the “shiny silver object” was most likely a blade

clearly capable of inflicting death. See State v. Hawthorne, 8th Dist. Cuyahoga No.

96496, 2011-Ohio-6078, ¶ 11 (where this court upheld a conviction for felonious

assault with a deadly weapon where the victim testified that she saw the defendant

approach her with a black box cutter in her hand). A box cutter is certainly adaptable

as a deadly weapon. Id.
              Further, this object was clearly used or adapted as a weapon as both

Gibson and C.B. testified that appellant swung at C.B.’s head and neck with the

object in her hand. Although this “shiny silver object” was not recovered, it was

clearly used as a weapon as evidenced by the severe bleeding and scar on C.B.’s neck.

               As such, after reviewing the evidence in a light most favorable to the

prosecution, we find that the state proved the element of “deadly weapon” beyond a

reasonable doubt.

                           3. Possessing Criminal Tools

               Appellant also argues that her conviction for possessing criminal tools

was also based on insufficient evidence. For the reasons set forth in our analysis of

appellant’s conviction for felonious assault by means of a deadly weapon, we find

appellant’s arguments without merit.

               Pursuant to R.C. 2923.24(A), “[n]o person shall possess or have under

the person’s control any substance, device, instrument, or article, with purpose to

use it criminally.”

              For the reasons set forth in our analysis of appellant’s conviction for

felonious assault by means of a deadly weapon, we similarly find that appellant’s

conviction for possessing criminal tools — the “shiny silver object” — was also based

on sufficient evidence.

               Accordingly, appellant’s first assignment of error is overruled.
                                B. Manifest Weight

              In his second assignment of error, appellant also contends that her

convictions were against the manifest weight of the evidence.

              A manifest weight challenge questions whether the state met its

burden of persuasion. Bowden, 8th Dist. Cuyahoga No. 92266, 2009-Ohio-3598, at

¶ 12.   A reviewing court “‘weighs the evidence and all reasonable inferences,

considers the credibility of witnesses and determines whether in resolving conflicts

in the evidence, the jury clearly lost its way and created such a manifest miscarriage

of justice that the conviction must be reversed and a new trial ordered.’” State v.

Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997), quoting State v. Martin,

20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). “A conviction should be

reversed as against the manifest weight of the evidence only in the most ‘exceptional

case in which the evidence weighs heavily against the conviction.’” State v. Burks,

8th Dist. Cuyahoga No. 106639, 2018-Ohio-4777, ¶ 47, quoting Thompkins at 387.

              In support of her manifest weight argument, appellant argues that

C.B.’s and Gibson’s testimony was rife with inconsistences, and as such, their

testimony lacked credibility.

              Appellant argues, for instance, that C.B. was not able to identify the

female who first ran out into the street prior to the three cars boxing in Gibson’s

vehicle. Appellant also argues that C.B. denied meeting Martika prior to the day of

the assault but then later C.B. said she had a prior incident with Martika. Appellant
also argues that C.B. “refused to admit that [appellant] was visibly pregnant” on the

day of the assault.

              We fail to see how any of these alleged inconsistences demonstrate

that appellant’s convictions for felonious assault and possessing criminal tools were

against the manifest weight of the evidence. These alleged inconsistencies all

pertain to background facts of the instant case. Even if we were to agree with

appellant regarding these inconsistencies, the fact remains that Gibson and C.B.

both testified consistently as to the second attack on C.B. Gibson and C.B. both

stated that appellant had an object in her hand and swung at C.B. in the head and

neck area. C.B. stated that appellant rushed up on her with her fist “balled up,”

however, C.B. did not see an object in appellant’s hand. Gibson did see the “shiny

silver object” in appellant’s hand and noted that the object “was like a little blade”

“because it was sharp like in [appellant’s] hand like in between her fingers.”

(Tr. 119.)

              Based on our review of the evidence, we find that appellant’s

convictions were not against the manifest weight of the evidence. We cannot say

that this is “an exceptional case” in which the trial court clearly lost its way and

created such a manifest miscarriage of justice that appellant’s conviction was against

the manifest weight of the evidence. Thompkins, 78 Ohio St.3d at 387, 678 N.E.2d

541. Appellant’s convictions are not against the manifest weight of the evidence

simply because there may be perceived inconsistencies with certain witnesses’

testimony concerning background facts. The trial court, as the trier of fact, had
sufficient information and was in the best position to weigh the credibility of the

witnesses. Furthermore, the trial court “was free to believe all, part, or none of the

testimony of each witness.” State v. Colvin, 10th Dist. Franklin No. 04AP-421,

2005-Ohio-1448, ¶ 34; State v. Smith, 8th Dist. Cuyahoga No. 93593, 2010-Ohio-

4006, ¶ 16.

               Appellant’s second assignment of error is overruled.

                        C. Ineffective Assistance of Counsel

               In appellant’s third assignment of error, she argues that she was

denied the effective assistance of counsel at trial.

              To establish that one’s counsel was ineffective, a defendant must

demonstrate: (1) deficient performance by counsel, i.e., performance falling below

an objective standard of reasonable representation, and (2) counsel’s errors

prejudiced the defendant, i.e., a reasonable probability that but for counsel’s errors,

the result of the proceeding would have been different. Strickland v. Washington,

466 U.S. 668, 687-688, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v.

Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989), paragraphs two and three of the

syllabus.

              Appellant argues that her trial counsel’s failure to make a single

objection to purported hearsay statements demonstrates that her counsel’s

performance was deficient. We do not agree.

              As a general matter, we must “indulge in a strong presumption that

trial counsel’s conduct falls within the wide range of reasonable professional
assistance and that debatable trial tactics and strategies do not constitute a denial of

effective assistance of counsel.” State v. Lenard, 8th Dist. Cuyahoga Nos. 105342

and 105343, 2018-Ohio-4847, ¶ 30, citing State v. Clayton, 62 Ohio St.2d 45, 402

N.E.2d 1189 (1980). In this way, “[a] reviewing court will strongly presume that

counsel rendered adequate assistance and made all significant decisions in the

exercise of reasonable professional judgment.” State v. Pawlak, 8th Dist. Cuyahoga

No. 99555, 2014-Ohio-2175, ¶ 69.

              Even if appellant’s trial counsel had offered objections to the

purported hearsay statements, this matter was tried to the bench. Therefore, we

presume, unless affirmatively shown otherwise, that the court only considered all

the testimony for proper purposes. State v. Wingfield, 8th Dist. Cuyahoga No.

107196, 2019-Ohio-1644, ¶ 38, citing State v. Colegrove, 8th Dist. Cuyahoga No.

102173, 2015-Ohio-3476, ¶ 22.

              To the extent that appellant also argues that her counsel’s

performance was deficient because her trial counsel has been subsequently

suspended indefinitely from the practice of law in Ohio due to substance abuse, we

do not find this fact dispositive. Appellant argues that no direct evidence shows that

appellant’s counsel’s addiction compromised his performance in the instant case,

but, the general timeframe in which appellant’s counsel admitted to using alcohol

and opiates fell within his representation of appellant, including the trial in January

2010.
              Appellant’s trial counsel, John Lemieux was suspended indefinitely

from the practice of law in Ohio. Cleveland Metro. Bar Assn. v. Lemieux, 139 Ohio

St.3d 320, 2014-Ohio-2127, 11 N.E.3d 1157. The Ohio Supreme Court noted that

      Lemieux engaged in multiple acts of misconduct by accepting legal fees
      from clients and failing to perform the work, failing to reasonably
      communicate with his clients during their representation, failing to
      maintain a client trust account, and issuing solicitation letters that were
      misleading because they gave the impression that he worked for a firm
      with multiple lawyers, when in fact he was a solo practitioner.

Id. at ¶ 42. We do not see a correlation between the alleged conduct in the

disciplinary matter and appellant’s ineffective assistance of counsel claims now on

appeal.

              After review, we find no merit to this argument that appellant was

denied the effective assistance of counsel. Based on our resolution of appellant’s

first and second assignments of error, appellant cannot establish that her trial

counsel’s performance was deficient for failing to make any objections to purported

hearsay statements.

              Appellant’s third assignment of error is overruled.

                                   III. Conclusion

              Appellant’s convictions for felonious assault and possessing criminal

tools were not based on insufficient evidence and are not against the manifest weight

of the evidence. Appellant was not denied the effective assistance of counsel.

Appellant’s convictions are affirmed.

              Judgment affirmed.
      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., JUDGE

SEAN C. GALLAGHER, P.J., CONCURS;
PATRICIA ANN BLACKMON, J., DISSENTS IN PART WITH SEPARATE
OPINION


PATRICIA ANN BLACKMON, J., DISSENTING IN PART:

             I respectfully dissent in part.    Because I conclude that the state

presented insufficient evidence to establish that appellant used a “deadly weapon”

within the meaning of R.C. 2923.11, I dissent from that portion of the majority’s

decision affirming the convictions for felonious assault under R.C. 2903.11(A)(2)

(knowingly cause or attempt to cause physical harm by means of a deadly weapon)

and possession of criminal tools under R.C. 2923.24.

              A deadly weapon is defined in R.C. 2923.11 as “any instrument, device,

or thing capable of inflicting death, and designed or specially adapted for use as a

weapon, or possessed, carried, or used as a weapon.”
               R.C. 2923.24 prohibits individuals from possessing or having under

their control “any substance, device, instrument, or article, with purpose to use it

criminally.”

               To establish these offenses, the state alleged that appellant had a “box

cutter and/or razor blade.” However, after reviewing the witnesses’ testimony, I do

not believe that a rational trier of fact could have found these essential elements

proven beyond a reasonable doubt. C.B. admitted that she did not see the item and

could not decipher what the item may have been. Gibson described the item as

lightweight and shiny and stated that she initially thought that she believed that the

item was a ring, until she saw that C.B. was cut. By the time of trial, she described it

as a “little blade.” It was not introduced into evidence.

               In State v. Duganitz, 76 Ohio App.3d 363, 601 N.E.2d 642 (8th

Dist.1991), this court found that the state failed to establish beyond a reasonable

doubt that Duganitz knowingly carried or had a deadly weapon. This court stated:

      [There are] competing constructions of the evidence that establish a
      reasonable doubt as to whether the appellant knowingly carried or had
      the weapon. It is a competing construction of the evidence, which is
      just as plausible, that the passenger had the weapon and the appellant
      had no knowledge of it. This court must be clear to point out that this
      is not an attempt to make the evidence irreconcilable with any
      reasonable theory of innocence. It is, instead, an evaluation of the
      competing constructions of the evidence to determine whether each
      and every element of the crimes was proven beyond a reasonable doubt.
      In so doing, we must conclude that it was not proven beyond a
      reasonable doubt that the appellant knowingly carried or had the
      weapon.

Id. at 368.
              I cannot conclude that it was “any instrument, device, or thing capable

of inflicting death, and designed or specially adapted for use as a weapon, or

possessed, carried, or used as a weapon,” or even that it was a device purposefully

used in a criminal fashion. If the object was a ring, as Gibson initially believed, this

object is not per se capable of inflicting death and there is no evidence that it was

designed or specifically adapted for use as a weapon, or that the defendant

possessed, carried, or used it as a weapon. Rather, she could have simply been

wearing a protruding ring during the altercation.

              Accordingly, I respectfully dissent in part.